NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        NOV 3 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 NEIL F. KEEHN,                                   No. 15-56466

                  Plaintiff-Appellant,            D.C. No. 2:14-cv-04733-PSG-PJW

   v.
                                                  MEMORANDUM*
 UNITED STATES OF AMERICA,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Neil F. Keehn appeals pro se from the district court’s judgment dismissing

for lack of subject matter jurisdiction his action seeking an injunction under the

Administrative Procedures Act (“APA”). We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Serra v. Lappin, 600 F.3d 1191, 1195 (9th Cir. 2010),

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we affirm.

      The district court properly dismissed Keehn’s action for lack of subject

matter jurisdiction because Keehn did not seek review under the APA of any

agency decision to disclose information in violation of the Trade Secrets Act

(“TSA”). See Chrysler Corp. v. Brown, 441 U.S. 281, 317-18 (1979) (while there

is no private right of action to enjoin the disclosure of information under the TSA,

a district court may review, under the APA, an agency decision to disclose

information in violation of the TSA).

      The district court did not abuse its discretion in dismissing Keehn’s action

without granting further leave to amend because Keehn did not identify any basis

upon which the court could exercise jurisdiction over his action. See Serra, 600
F.3d at 1195, 1200 (setting forth standard of review and factors for a district court

to consider in determining whether to grant leave to amend).

      The district court did not abuse its discretion in denying Keehn’s motion for

reconsideration because Keehn did not set forth any basis that would warrant

reconsideration. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5
F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and grounds

for reconsideration); Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th

                                          2                                     15-56466
Cir. 2000) (explaining that “[a] Rule 59(e) motion may not be used to raise

arguments or present evidence for the first time when they could reasonably have

been raised earlier in the litigation”).

      Because the district court lacked subject matter jurisdiction, we do not reach

the merits of Keehn’s claims or evidentiary contentions.

      Keehn’s contentions that the district court erred by not reaching the merits of

his claims or by taking judicial notice of his proceedings in the Court of Federal

Claims are unpersuasive.

      Keehn’s motion to stay the district court’s dismissal, filed July 12, 2016, is

denied as moot.

      AFFIRMED.




                                           3                                   15-56466